Citation Nr: 1543843	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-11 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether vacatur of the portion of the September 4, 2015, Board of Veterans' Appeals decision that remanded the claim for entitlement to service connection for a right hip strain is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2007 through January 2010.

In a September 4, 2015, decision, the Board of Veterans' Appeals (Board) remanded the Veteran's claims for entitlement to service connection for a right hip strain and whether the Veteran has basic eligibility for educational assistance pursuant to Chapter 33, Title 38 of the United States Code (the post-9/11 G.I. Bill).  However, as will be discussed below, the Board erred by remanding the issue of entitlement to service connection for a right hip strain to the Regional Office (RO) in Atlanta as this was not the correct agency of original jurisdiction (AOJ) for that issue.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015). 

In a September 4, 2015, decision, the Board remanded the Veteran's claims for entitlement to service connection for a right hip strain and whether the Veteran has basic eligibility for educational assistance pursuant to Chapter 33, Title 38 of the United States Code (the post-9/11 G.I. Bill).  The remand identified the Atlanta, Georgia RO as the appropriate AOJ for the entire appeal.  However, the September 2010 rating decision which denied the claim for entitlement to service connection for a right hip strain was issued by the St. Petersburg, Florida Regional Office (RO), which remains the appropriate AOJ on that issue.  In essence, the Board remand, with respect to this issue, was sent to the incorrect RO. 

Accordingly, that portion of the September 4, 2015, Board decision addressing the issue of entitlement to service connection for a right hip strain is vacated.  38 U.S.C.A. § 7104(a).

To be clear, that portion of the September 4, 2015, Board decision addressing whether the Veteran has basic eligibility for educational assistance pursuant to Chapter 33, Title 38 of the United States Code (the post-9/11 G.I. Bill) is expressly not vacated, and still stands, as Atlanta is the correct AOJ on that issue.

A separate decision with respect to the issue of entitlement to service connection for a right hip strain will be under separate cover.


ORDER

The portion of the September 4, 2015, Board decision remanding the claim of entitlement to service connection for a low back disorder is vacated.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


